FILED
                              NOT FOR PUBLICATION                          MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


JOEL ANTHONY HOLLEY,                              No. 13-16651

                 Plaintiff - Appellant,           D.C. No. 1:12-cv-01090-MJS

  v.
                                                  MEMORANDUM*
M. SCOTT, Officer, CSR; et al.,

                 Defendants - Appellees.


                      Appeal from the United States District Court
                         for the Eastern District of California
                     Michael J. Seng, Magistrate Judge, Presiding**

                               Submitted May 13, 2014***

Before:         CLIFTON, BEA, and WATFORD, Circuit Judges.

       Joel Anthony Holley, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **    Holley consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Holley’s action because Holley failed

to allege facts showing that defendants were deliberately indifferent to a risk of

Holley contracting Valley Fever by housing him at Pleasant Valley State Prison.

See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (a prison official is deliberately

indifferent only if he or she “knows of and disregards” an excessive risk to inmate

health).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                    13-16651